DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment, filed 24 June 2022, is acknowledged.  Claims 1-36 and 39-61 have been cancelled.  Claims 37, 62, and 63 have been amended.  Claims 37, 38, 62-71 are pending.

Applicant’s election of the species of SEQ ID NO: 9 (UA8 scFv) in the reply filed on 24 June 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claims 37, 38, and 62-71 are under consideration.


Information Disclosure Statement
The information disclosure statements filed 24 June 2022 and 27 May 2020 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Claim Objections
Claim 37 is objected to because of the following informality:  there is a word missing (“a”?) in the second line between “with” and “chimeric moiety.”  Appropriate correction is required.

Claims 62 and 63 are objected to for the following informalities:  each claim utilizes abbreviations for portions of antibody structure (VH, VL, CDR) that are not accompanied by the full term at the first use of the abbreviation.  Appropriate correction is required.

Claim 65 is objected to because it depends from claim 37 but it is claim 64 that recites a single chain antibody that would typically comprise a linker.  Appropriate correction is required.

Claim 69 is objected to because it is the chimeric moiety that would appear to be internalized, not only the antibody.  Appropriate correction is required.

Claim 71 is objected to because it is the chimeric moiety that is further formulated with a pharmaceutically acceptable excipient, not only the antibody.  Appropriate correction is required.




  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites “wherein said antibody comprises the three VH CDRs and three VL CDRs of UA8 (SEQ ID NO: 9).”  It is unclear if the parenthetical is limiting in this context or not.  That is, is UA8 defined as comprising the amino acid sequence set forth in SEQ ID NO: 9, or does UA8 encompass a genus of antibodies as defined in claim 37, of which SEQ ID NO: 9 is only one example.  Clarification is required.  If it is intended that the claim require the VH and VL domains as set forth in the amino acid sequence of SEQ ID NO: 9, is suggested that Applicant delete reference to UA8 and simply utilize the SEQ ID NO.
Claim 63 recites “wherein said antibody comprises a VH domain and a VL domain of a UA8 antibody comprising a sequence having at least 95% identity to SEQ ID NO: 9.”  It is unclear from this phrasing, however, whether it is “said antibody” or “a UA8 antibody” that must have the recited percent identity.  As noted above, claim 37 defines UA8 as a genus of antibodies having at least 90% identity to SEQ ID NO: 9.  For examination purposes, the claim will be interpreted as requiring that the antibody of the preamble have at least 95% identity to SEQ ID NO: 9.  Clarification is required.    






The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 38, 63-67, and 69-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010). 
 
Scope of the claimed genus
Independent claim 37 is drawn to methods of using a chimeric moiety comprising a genus of antibodies that are “a UA8 antibody comprising a sequence having at least 90% identity to SEQ ID NO: 9” attached to an anti-cancer drug or radionuclide.  SEQ ID NO: 9 comprises 245 amino acid residues, within which are a heavy chain variable domain and a light chain variable domain joined by a linker sequence.  Claim 37 permits variation at any position, to any other amino acid, so long as the overall percent identity remains at least 90%.  A large number of variant sequences is therefore encompassed by this language.  Dependent claim 63 recites that the antibody comprises a VH domain and a VL domain of a UA8 antibody comprising a sequence having at least 95% identity to SEQ ID NO: 9, but that claim also does not limit the location of the sequence variability and still encompasses a large number and variety of amino acid changes.  Other than claims 62 and 68 (which are not included in the rejection), none of the dependent claims limit the sequence variation encompassed by independent claim 37. 

State of the Relevant Art
As was well-known in the antibody art, the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy chain variable (VH) and light chain variable (VL) regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., reviewed in Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (PTO-892) (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a variant antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental antibody.  Id. at Section 4.  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.

Summary of Species disclosed in the original specification 
The Specification describes a scFv form of an antibody comprising the amino acid sequence set forth in SEQ ID NO: 9.  That scFv was given the laboratory designation “UA8”.  The UA8 scFv, along with a number of other scFv’s, was isolated by laser capture microdissection of members of a naïve phage display library that bound to and were internalized into prostate cancer cells.  E.g., as illustrated in Figure 1 and described at [0030]-[0033].  A number of scFv that met the selection criteria of internalizing following binding to prostate cancer cells were sequenced.  The VH, VL, and CDRs of the UA8 scFv were not at least 90% identical to any other scFv isolated in the screen.  No sequence variants of the UA8 scFv were described that still bound prostate cancer cells and internalized.     
Accordingly, the only disclosed correlation between any identifying structural feature shared by the members of the claimed genus and the claimed functional feature of inhibiting growth or proliferation of prostate cancer cells is limited to the art-recognized correlation between the six CDRs in the heavy chain and light chain variable regions and the binding activity of the antibody.

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice of a single species within the claimed genus of 90% identical antibodies - the UA8 scFv comprising the amino acid sequence set forth in SEQ ID NO: 9.  But as noted above, the claimed genus is very large and the description of a single species within that genus therefore cannot be considered representative.  

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity.  But the specification does not describe which residues within the CDRs of the UA8 scFv confer the activity claimed.  Accordingly, the claims do not recite sufficient structure to permit the skilled artisan to predict a priori that other antibodies comprising a sequence at least 90% identical, or even at least 95% identical, to SEQ ID NO: 9 would share the function of inhibiting growth or proliferation of prostate cancer cells.  For these reasons, the skilled artisan would not be able to discern a structure/function correlation for antibodies in the chimeric moiety other than those comprising all six CDRs of the scFv comprising the amino acid sequence set forth in SEQ ID NO: 9.

For all of the reasons presented above, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of antibodies as broadly claimed for inclusion in a chimeric moiety that could be used in the claimed method.  
To overcome this rejection, it is suggested that Applicant amend claim 37 to recite:
A method of inhibiting the growth or proliferation of a prostate cancer cell, said method comprising contacting said prostate cancer cell with a chimeric moiety comprising an antibody attached to an anti-cancer drug or a radionuclide, wherein said antibody comprises a heavy chain variable region (VH) comprising the three VH complementarity determining regions (CDRs) set forth in SEQ ID NO: 9 and a light chain variable region (VL) comprising the three VL CDRs set forth in SEQ ID NO: 9.







Allowable Subject Matter 
No claim is allowed.  

Claim 68 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643